     Case 2:19-cv-00296-APG-GWF Document 17 Filed 05/08/19 Page 1 of 2



1    Laurel I. Handley (NV Bar # 9576)
     Jory C. Garabedian (NV Bar # 10352)
2    ALDRIDGE PITE, LLP
     520 South 4th St., Suite 360
3    Las Vegas, Nevada 89101
     Telephone: (858) 750-7600
4    Facsimile: (702) 685-6342
     E-Mail: lhandley@aldridgepite.com
5
     Attorneys for Defendant:
6    Rushmore Loan Management Services, LLC

7
                                  UNITED STATES DISTRICT COURT
8
                                        DISTRICT OF NEVADA
9

10
     SANDRA L. SHEWBERT,                               Case No. 2:19-cv-00296-APG-GWF
11
                    Plaintiff,
12
     v.
13
     EQUIFAX INFORMATION SERVICES, STIPULATION AND ORDER TO EXTEND
14   LLC;     SHELLPOINT   MORTGAGE    TIME TO FILE RESPONSE TO
     SERVICING;     RUSHMORE   LOAN      AMENDED COMPLAINT
15   MANAGEMENT; AMERICAN HONDA
     FINANCE CORP; HYUNDAI MOTOR
16   FINANCE,                                 First Request

17                  Defendants.

18

19          Defendant Rushmore Loan Management Services, LLC (“Rushmore”) and Plaintiff

20   Sandra L. Shewbert (“Plaintiff” and collectively the “Parties”), by and through their undersigned

21   attorneys of record, hereby stipulate and agree as follows:

22          1. On April 16, 2019, Plaintiff filed her First Amended Complaint. (ECF No. 9).

23          2. Rushmore was served with the First Amended Complaint and Summons on April 17,

24              2019, thereby making Rushmore’s response due May 8, 2019.

25          3. The Parties hereby stipulate and agree that Rushmore’s deadline to file a response to

26              the First Amended Complaint shall be extended to May 31, 2019.

27          4. This request and stipulation is the first request, and is not being made for purposes of

28              delay or prejudice as counsel for Rushmore was only recently retained and reached

                                                     -1-
     Case 2:19-cv-00296-APG-GWF Document 17 Filed 05/08/19 Page 2 of 2



1              out to Plaintiff’s counsel on May 7, 2019 inquiring about resolution opportunities.

2              The Parties wish to explore prompt resolution opportunities prior to engaging or

3              incurring additional fees and costs in responsive pleading and discovery practice.

4           DATED this 8th day of May, 2019.

5    ALDRIDGE PITE, LLP                                  HAINES & KRIEGER, LLC

6    /s/ Jory C. Garabedian                              /s/ David H. Krieger

7    Jory C. Garabedian                                  David H. Krieger
     Nevada Bar No. 10352                                Nevada Bar No. 9086
8    Attorney for Defendant                              Attorney for Plaintiff
     Rushmore Loan Management Services, LLC              Sandra L. Shewbert
9

10

11                                                       IT IS SO ORDERED:

12

13
                                                         U.S. MAGISTRATE JUDGE
14

15
                                                         DATED: 5/21/2019           ________
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -2-
